LatimeR, Judge
(concurring):
I concur.
Article 13 of the Uniform Code of Military Justice, 10 USC § 813, authorizes commanding officers of military confinement installations to subject inmates to minor punishment for infractions of discipline. The legislative history of the Article suggests that it was enacted principally to prevent an accused, held pending trial for an offense, from being punished therefor while in pretrial confinement. However, members of Congress realized that incarcerated persons might, before being tried, become recalcitrant and insubordinate and as a means of deterring that sort of misbehavior it authorized confinement officials to take summary action to enforce and maintain the discipline required for proper operation of the facility. Merely because of that grant of authority it would be difficult to ascribe to Congress an intent to change a well-established principle of criminal law and authorize a person to be twice punished for the same offense. Particularly is that true in light of Article 44(a) of the Code, 10 USC § 844, which provides that no person shall, without his consent, be tried a second time for the same offense.
In the case at bar, there can be no question that the reason disciplinary segregation was imposed was to punish the accused for an offense which had been completed prior to the time disciplinary action was taken. Obviously, at times, there may be a combination of punitive, preventive and security reasons prompting disciplinary sanctions and in that situation a different principle might apply, but I find only the first reason present in this case. In that connection, I have not overlooked the contention that the action taken was to maintain peace and order in the stockade but I do not find that assertion sustainable under the facts of this case.
This record bears out the conclusion that the commanding officer proceeded under Article 13 of the Code, supra, for he never employed the procedural steps required by Article 15, Uniform Code of Military Justice, 10 USC §815. But *619that is not to say he did not impose non judicial punishment, because Article 13 suggests a summary proceeding and it does not furnish any procedural or penalty guides. Absent any other Congressional restrictions on administrative or nonjudicial punishment, which are not covered by Article 44(a), supra, I believe Article 15 must be deemed to mark out the limitations Congress intended to impose to prevent double punishment for the same crime when the pretrial offense is minor and nonjudicial punishment for the misconduct is imposed. When the two Articles are construed together in that manner, Article 15 supplements Article 13 and a statutory privilege accorded an accused is thereby protected. Moreover, the officials in charge of military prisons or stockades are left with adequate means to cope with the problems of control and discipline.
I make these brief observations because I believe it advisable to point out that confinement officials have the right to take administrative disciplinary measures to keep order in penal institutions without regard to the powers granted by either Articles 13 or 15, supra. However, if they elect to impose punishment for infractions of a minor nature merely to chastise for that which is past and not for security or the prevention of agitation or trouble, then trial for the same offense is barred.